DETAILED ACTION
This RCE filed December 29, 2021 has been entered. Claims 1-26 are pending. Claims 4 and 21-25 have been cancelled. Claim 26 has been added. Claims 1, 11, and 16 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Regarding claims 1 and 11, each claim begins with capital letter and ends with a period. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see MPEP 608.01(m)).
The “a global write driver … and second global data lines;” in claim 1 and the “the second local write driver … from the first write latch,” in claim 11, if substituted, would cure this deficiency. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim 1-3, 5-8 and 26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2019/0080740) in view of Ong et al. (US 2011/0273928).
Regarding independent claim 1, Takahashib et al. teach a magnetic junction memory device comprising: 
a first memory bank (e.g., FIG. 1: BA0) including a plurality of first magnetic junction memory cells (see FIG. 2 and para. 0057: a MRAM); 
a first local write driver (FIG. 1: 13_0) adjacent to the first memory bank and connected to first and second global data lines (see FIG. 1: 19 along with FIG. 2, and para. 0054), the first local write driver configured to write data to the plurality of first magnetic junction memory cells via first and second local data lines (FIG. 2: SL and BL in FIG. 1: 11_0); 
a second memory bank (FIG. 1: BA2) adjacent to the first memory bank and including a plurality of second magnetic junction memory cells; 
a second local write driver (FIG. 1: 13_2) adjacent to the second memory bank and connected to the first and second global data lines, the second local write driver configured to write data to the plurality of second magnetic junction memory cells via third and fourth local data lines, the third and fourth local data lines (FIG. 2: SL and BL in FIG. 1: 11_2) not connected to the first and second local data lines (FIG. 2: SL and BL in FIG. 1: 11_0); and 
a global write driver (FIG. 1: 19) configured to provide first write data to the first local write driver (13_0) via the first and second global data lines and provide second 
Takahashib et al. are silent with respect to a column decoder connected to the first memory bank and the second memory bank; and a sensing circuit configured to read data from the first memory bank and the second memory bank.
Ong et al. teach the deficiencies in FIG. 15, i.e., 350 Global Cir. includes global sense amps shared by MATs, and 360 Column Select Drivers is shared column decoder (see FIG. 15 along with FIGS. 16-18 and accompanying disclosure, e.g., para. 0062). 
Takahashib and Ong are analogous art because they both are directed to MRAM area and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ong with the specified features of Takahashib because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Ong et al. to the teaching of Takahashib et al. such that a memory device, as taught by Takahashib et al., utilizes global circuitry, as taught by Ong et al., for the purpose of controlling memory sub device globally, thereby, controlling memory device effectively and achieving power and area saving.
Takahashib et al. further teach the amended claims, wherein
the first local write driver (FIG. 1: 13_0) includes a first write latch configured to store the first write data to be written to the plurality of first magnetic junction memory cells, and 

Further, local write drivers includes write latches to store write data to be written to the plurality of magnetic junction memory cells is a well-known technology for a type of memory circuit for its purpose.
For support, of the above asserted facts, see for example, Kim (US 2015/0310904), FIG. 3, 322 and 328, latch Write Driver circuits for MRAM device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize latch write driver circuits for the purpose of selectively latching data, and further these conventional technology are well established in the art of the memory devices.
Regarding claim 2, Takahashib et al. and Ong et al., as combined, teach the limitations of claim 1.
Takahashib et al. further teach the first memory bank (FIG. 1. BK0) includes a first sub-memory cell array (FIG. 1: 11_0 and FIG. 2) which includes the plurality of first magnetic junction memory cells (para. 0057: MRAM), the second memory bank (FIG. 1: BK2) includes a second sub-memory cell array (FIG. 1: 11_2 and FIG. 2) which includes the plurality of second magnetic junction memory cells, which does not share wordlines with the first sub-memory cell array (see FIG. 1: RD in BK0 and BK2), and the first local 
Regarding claim 3, Takahashib et al. and Ong et al., as combined, teach the limitations of claim 2.
Takahashib et al. further teach the second local write driver is separate from the first local write driver and is closer to the second sub-memory cell array than to the first sub-memory cell array (see e.g., FIG. 1).
Regarding claim 5, Takahashib et al. and Ong et al., as combined, teach the limitations of claim 2.
Takahashib et al. further teach a first sub-memory cell array selection element configured to connect the first global data line and the first local data line based on a bank selection control signal (see e.g., para. 0072: a signal based on the command/address signal CA to the bank BK …; para. 0089: … the global write controller 31 transmits a signal through a separate control line to each bank BK), and configured to connect the second global data line and the second local data line based on a bank selection control signal; and a second sub-memory cell array selection element configured to connect the first global data line and the third local data line based on a bank selection control signal and configured to connect the second global data line and the fourth local data line based on the bank selection control signal (see FIGS. 1 and 4-5, and accompanying disclosure).
Regarding claim 6, Takahashi et al. and Ong et al., as combined, teach the limitations of claim 5.

However, bitline multiplexer to select local source line and bit line is a well-known technology for a type of semiconductor memory device for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize multiplexer circuit to select one of bit lines because these conventional technology are well established in the art of the memory devices.
Regarding claims 7-8, Takahashib et al. and Ong et al., as combined, teach the limitations of claim 1.
Takahashib et al. further teach the first local data line is connected to first ends of each of the plurality of first magnetic junction memory cells, and the second local data line is connected to second ends of each of the plurality of first magnetic junction memory cells; and the first global data line includes a global source line, the second global data line includes a global bitline, the first and third local data lines include first and third local source lines which are connected to the global source line, and the second and fourth local data lines include second and fourth local bitlines which are connected to the global bitline (see FIG 1 along with FIG. 2).
Regarding claim 26, Takahashib et al. and Ong et al., as combined, teach the limitations of claim 5.
Takahashib et al. further teach the first sub-memory cell array selection element is configured to connect the first global data line and the first local data line through the first write latch; and the second sub-memory cell array selection element is configured 

Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2019/0080740) in view of Ong et al. (US 2011/0273928), further in view of Matsuoka (US 2017/0270987).
Regarding claims 9-10, Takahashi et al. and Ong et al., as combined, teach the limitations of claim 1.
Takahashi et al. further teach during a first write period, the first local write driver is configured to receive the first write data from the global write driver and write the first write data to the plurality of first magnetic junction memory cells, and during a second write period, which follows the first write period, the second local write driver is configured to receive the second write data from the global write driver and write the second write data to the plurality of second magnetic junction memory cells; and during the second write period, the first local write driver is configured to write the first write data to the plurality of first magnetic junction memory cells (see e.g., FIG. 4, the write circuit, and accompanying disclosure, e.g., para. 0077-0086).
Takahashi et al. do not explicitly disclose a second write period which is follows the first write period.
However, a second write period which is follows the first write period is a well-known technology for a type of semiconductor memory device for its purpose.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize sequential write operations based on bank group because these conventional technology are well established in the art of the memory devices.

Regarding claims 11-15 and 16-20 are rejected for the same reason set forth as applied to claims 1-10 unpatentable over Takahashi et al. and Matsuoka.

Response to Argument
Applicant’s amendments filed 12/29/2021, with respect to the rejection(s) of claims 1-20 under 35 USC 103, have been fully considered. However, during updated search, new reference surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection.


Conclusion
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137. The examiner can normally be reached M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825